DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-13, 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bardach (U.S. 2010/0034860- provided on IDS dated 4/12/2019). 
Bardach teaches an apparatus for suppressing appetite which covers a plurality of teeth (Fig.2). It has an arcuate shape with an inner side wall, and outer side wall and a wall connecting inner and outer side walls to form a channel for teeth (Fig 1). Given that it takes an arcuate shape, it is wider at the ends and narrower in width at the front (Fig 1). The arcuate device has a flat wing on the inside of device and disposed between the left and right ends of the device (Figs 5,6). The device may cover 10 teeth (Fig 4). The device may be worn on the upper or lower jaw [0021-0031]. Insets (i.e. apertures) are located on the outer sidewall and inner sidewall (Figs 2,4 – 104,106,128,130). The pouch for dispensing a beneficial agent is substantially level with the device and disposed between the upper and lower surfaces of the device (Fig. 6). The fitted device may take on generally trapezoidal cross section (Fig 3). 

    PNG
    media_image1.png
    862
    498
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    861
    481
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    789
    565
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardach (U.S. 2010/0034860- provided on IDS dated 4/12/2019). 
Bardach is discussed above. Bardach additionally teaches that pouch contains a beneficial agent and is perforated to allow for release of the beneficial agent [0033]. The beneficial agent may be a flavor [0048]. The device may be made of a plastic such as polyhydroxy-ethyl methacrylate (PHEMA), which is a low heat cured resin [0047], or ethylene vinyl acetate copolymer (EVA), which is a translucent plastic [0047]. Colorants may optionally be added [0029]
Prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Bardach to size the device to cover the desired number of teeth or desired portion of a mouth. MPEP 2144.05(II). Further, a skilled artisan would have been motivated to selected EVA or PHEMA as a material to make the device. Given that the device is taught to fit both the upper and lower jaw, it would have been prima facie obvious to combine both an upper and a lower section together. MPEP 2143 and 2144.06. 
Claims 1-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardach (U.S. 2010/0034860- provided on IDS dated 4/12/2019) in view of Maurello (U.S. 2014/0196725 – provided on IDS dated 4/12/2019).
Bardach is discussed above. Bardach does not explicitly teach the inclusion of a case. 
Maurello teaches including a case for storing a mouthguard and flavoring items (Fig 4, [0009,0016, 0029]. 

    PNG
    media_image4.png
    184
    380
    media_image4.png
    Greyscale

Prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Bardach to include a case as taught by Maurello to keep the multiple components together and clean for transport and storage. MPEP 2143. 

Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardach (U.S. 2010/0034860- provided on IDS dated 4/12/2019) in view of Davidson (U.S. 2014/0166024 – provided on IDS dated 4/12/2019). 
Bardach is discussed above. Bardach does not teach addition of nicotine. 
Davidson teaches a mouthguard for the delivery of active ingredients wherein the active ingredient is nicotine [0068]. 
Prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Bardach to include nicotine as the beneficial agent as taught by Davidson. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/951,439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a skilled artisan following the recitations of the ‘439 application would have found it prima facie obvious to formulate an apparatus which covers teeth and delivers flavor. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612